                    Case 4:18-cr-02068-RM-EJM Document 11 Filed 10/26/18 Page 1 of 1
AZD PS 40 (AZD Rev. 10/12) Notice Regarding United States Passport for Criminal Defendant



                                         UNITED STATES DISTRICT COURT
                                                                           for the
                                                                District of Arizona
             NOTICE REGARDING UNITED STATES PASSPORT FOR CRIMINAL DEFENDANT

   TO:      Office of Legal Affairs, Passport Services                       FROM:             United States Pretrial Services
                     U.S. Department of State                                                Evo A. DeConcini U.S. Courthouse
                           CA/PPT/L/LA                                                               405 W. Congress
                   44132 Mercure Circle #1227                                                           Suite 2600
                     Sterling, VA 20166-1227                                                   Tucson, Arizona 85701-5020
                                                                                                      (520) 205-4350

                               Original Notice
   Date:       October 26, 2018
   By: SA


   Defendant:         Jose Rosalio Fuentes                                         Case Number:        0970 4:18CR02068
   Date of Birth: 1962                                                             Place of Birth:     Nogales, Arizona
   SSN: XXX-XX-7394

   Notice of Court Order (Order Date: October 24, 2018)

   ☒       The above-named defendant is not permitted to apply for the issuance of a passport and/or passport card
           during the pendency of this action.



   NOTICE OF DISPOSITION
   The above case has been disposed of.
   ☐ The above order of the court is no longer in effect.

   ☐ Defendant not convicted – Document returned to defendant.

   ☐ Defendant not convicted – Document enclosed for further investigation due to evidence that
     the document may have been issued in a false name.
   ☐ Defendant convicted – Document and copy of judgment enclosed.

   Distribution:
   Original to case file
   Department of State
   Defendant (or representative)
   Clerk of Court
